Name: Commission Regulation (EEC) No 2068/87 of 14 July 1987 revoking Regulation (EEC) No 1425/87 concerning the stopping of fishing for cod by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 194/8 Official Journal of the European Communities 15. 7. 87 COMMISSION REGULATION (EEC) No 2068/87 of 14 July 1987 revoking Regulation (EEC) No 1425/87 concerning the stopping of fishing for cod by vessels flying the flag of the Netherlands may be fished (*) ; whereas fishing for cod in ICES divi ­ sions II a (EC zone) and IV by vessels flying the flag of the Nethelands or registered in the Netherlands should therefore be permitted ; whereas, consequently, it is neces ­ sary to revoke Commission Regulation (EEC) No 1425/87, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 4027/86 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 1425/87 (3) stopped fishing for cod in_ ICES divisions II a (EC zone) and IV by vessels flying the flag of the Netherlands or registered in the Netherlands as from 19 May 1987 ; Whereas Council Regulation (EEC) No 1880/87 (4) amended the quotas for cod in ICES divisions II a (EC zone) and IV provided by Council Regulation (EEC) No 4034/86 of 22 December 1986 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1987 and certain conditions under which they HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1425/87 is hereby revoked. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission Q) OJ No L 220, 29 . 7. 1982, p. 1 . 0 OJ No L 376, 31 . 12 . 1986, p. 4. 0 OJ No L 136, 26 . 5. 1987, p. 12. (4) OJ No L 179, 3 . 7. 1987, p. 4 . O OJ No L 376, 31 . 12. 1986, p. 39.